Examiner’ Comments
This action is in response to the amendment filed on 12/09/20.
Claims 1-15 and 21-28 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/18 and 01/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The applications that have not been considered are lined out on the IDS. Information referred to therein has not been considered.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or make obvious the claimed combination including the following features:
a staple base portion which defines a first plane and a center of mass located within said staple base portion; first and second staple legs extending from the base and defining a second plane which is offset and parallel to said first plane; and the base portion and staple legs are stamped from a unitary material.
The prior art cited of records, issued to Hess, discloses a staple assembly comprising a base portion (Fig. 173) and two wire staples attached to said staple base portion, wherein each staple leg (1404, 1406) extend offset from the base portion, but fails to disclose wherein base portion and staple legs are stamped from a unitary material.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731